Title: To Alexander Hamilton from William Heth, 14 October 1796
From: Heth, William
To: Hamilton, Alexander


Berm Hundred [Virginia] 14th Octr 1796
Dear Sir
I have only three minutes allowd to ask whether you received a private letter with part of a news paper enclosed some time last Winter addressed to the particular care of Capt Stratton. The piece alluded to was written by yr Hble servt—and the letter contained observations, intended only for yourself. Let me hear from you on this subject I pray.
You have herewith one of our papers, containing some pieces, which it is hoped by many in this part of the world, will be republished in the Northern papers.
It is the duty of every honest Man to exert himself at the present crisis. Every little may help.
Yrs truly
W Heth
